Citation Nr: 0628377	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-29 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a back disability, 
claimed as back strain.

4.  Entitlement to service connection for a gastrointestinal 
disability. 

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for tinea pedis.

7.  Entitlement to a disability rating in excess of 10 
percent for eczema of the hands.


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from November 
1986 to March 1987, and in the Navy from March 1988 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
pes planus, hearing loss, a back disability, a 
gastrointestinal disability, sinusitis, and tinea pedis.

The June 2003 rating decision also granted service connection 
for eczema of the hands, assigning a 10 percent disability 
rating, but the veteran did not express disagreement with the 
assigned disability rating.  Subsequently, in April 2005, the 
veteran filed an increased rating claim for eczema of the 
hands, and such claim was denied in a July 2005 rating 
decision.  

In December 2005, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of the hearing is associated with the claims 
folder and has been reviewed.  During the hearing, the 
veteran submitted medical evidence along with a waiver of 
initial RO consideration.  

Also during the hearing, the veteran presented testimony with 
respect to his increased rating claim for eczema.  The Board 
observes that the veteran's statements made during his 
personal hearing could be liberally construed as a notice of 
disagreement.  Thus, the issue is addressed in the REMAND 
portion of the decision.  

The issues of entitlement to service connection for pes 
planus, a gastrointestinal disability, sinusitis, and tinea 
pedis are also addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During a pre-hearing conference in December 2005, the 
veteran indicated that he wanted to withdraw his appeal 
seeking service connection for hearing loss, and the Board 
received such request prior to the promulgation of a 
decision.

2.  Service medical records show treatment for an acute and 
transitory low back strain which resolved with treatment.  
Medical evidence fails to show that the veteran currently has 
a chronic back disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal with 
respect to the issue of service connection for hearing loss 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2005).

2.  A chronic disability of the spine was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R.§ 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claim for Hearing Loss

The veteran perfected an appeal from a June 2003 rating 
decision that, in pertinent part, denied his service 
connection claim for hearing loss.  Just prior to his 
personal hearing on December 8, 2005, the veteran indicated 
at a pre-hearing conference that he was withdrawing the issue 
of service connection for hearing loss.  An appeal may be 
withdrawn in writing at any time before a decision is 
rendered by the Board.  38 C.F.R. § 20.204(b) (2005).  The 
veteran's statements at the pre- hearing conference have been 
transcribed and reduced to writing, therefore his withdrawal 
of this issue is valid.  Once the veteran withdrew this 
issue, there remained no allegations of error of fact or law 
for appellate consideration.  The Board does not have 
jurisdiction to review this issue on appeal and it is 
dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).


II.  Service Connection Claim for a Back Disability

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in an August 2002 letter.  That letter 
informed the veteran to submit any additional information or 
evidence pertinent to his appeal, informed him of the 
evidence required to substantiate his claim being decided 
herein, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The claims folder contains service 
medical records, National Guard records, and private medical 
evidence.  It appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he or his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence.  Therefore, the Board is satisfied that 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.  

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's service 
connection claim for a back disability, no additional 
disability ratings or effective dates will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).


Legal Criteria - Service Connection 

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).


Analysis

The veteran asserts that he is entitled to service connection 
for a back disability.  The Board notes, however, that there 
is no competent evidence showing that he currently has a 
chronic back disability.  Private medical evidence shows a 
current diagnosis of low back pain, and the veteran's private 
physician, Dr. Smith, in a March 2002 statement, believed 
that there is a "strong possibility" that the veteran's 
back pain had its onset while on active service.  
Notwithstanding, the Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a disability for which 
service connection may be granted.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez- Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Significantly, 
there is no evidence of back pathology to account for the 
veteran's back pain.

In denying the veteran's claim, the Board acknowledges and 
has considered service medical evidence dated in January 1990 
showing treatment for a mild back strain.  However, such in-
service strain appears to have been acute and transitory, 
resolving with treatment, given that the remaining service 
medical records, to include the separation examination 
report, are negative for any complaints, treatment, or 
diagnosis pertinent to the back.  

The Board also acknowledges that the veteran has not been 
afforded a VA examination and medical opinion in connection 
with his service connection claim for a back disability.  
Pursuant to the VCAA, a medical opinion should be obtained if 
the evidence shows the presence of a current disability, and 
indicates the disability may be associated with service.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2005); 
see Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, 
given the absence of a current chronic back disability, a 
medical opinion is not warranted.

Although the veteran believes that he currently has a chronic 
back disability which is related to his military service, his 
opinions as to medical matters are without probative value 
because he, as a layperson, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

As the preponderance of the evidence is against the veteran's 
service connection claim for a back disability, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).
ORDER

The veteran's claim of entitlement to service connection for 
hearing loss is dismissed.  

Entitlement to service connection for a back disability is 
denied.


REMAND

On review, the Board finds that further development is 
necessary with respect to the veteran's service connection 
claims for pes planus, a gastrointestinal disability, 
sinusitis, and tinea pedis.  

Private medical evidence of record shows a current diagnosis 
of pes planus, and such disability was noted during the 
veteran's Navy enlistment examination (see December 1987 
report).  The veteran denied any foot trouble on subsequent 
service examinations.  Since the current medical evidence of 
record does not discuss the etiology of the veteran's pes 
planus, the Board finds that a VA examination is necessary.  

Further, there is current medical evidence showing diagnoses 
of gastrointestinal reflux disease (GERD), sinusitis, and 
tinea pedis, and a review of the veteran's service medical 
records show treatment for gastroenteritis, upper respiratory 
infections, and tinea pedis.  With regard to the etiology of 
such disabilities, the veteran's private physician, Dr. 
Smith, stated that "it could be of a strong possibility" 
that the veteran's GERD, sinusitis, and tinea pedis, in 
pertinent part, had its onset during active military service 
(see March 2002 statement).  Given the current diagnoses of 
GERD, upper respiratory infection (sinusitis), and tinea 
pedis; the in-service treatment for same; and a private 
opinion suggesting a nexus between pertinent disabilities and 
service, the Board finds that VA examinations are necessary 
in order to ascertain the etiology of each currently 
diagnosed pertinent disability.  See 38 C.F.R. § 3.159(c)(4) 
(2005); Charles v. Principi, 16 Vet. App. 370 (2002).  
The Board notes that the veteran has not been afforded a VA 
examination to determine if his current pes planus, GERD, 
sinusitis, and tinea pedis are related to his periods of 
active service.

Finally, as discussed in the introduction, the Board finds 
that the veteran's testimony, which was reduced to writing, 
regarding the severity of his eczema could be liberally 
construed as a notice of disagreement with a July 2005 rating 
decision which denied a disability rating in excess of 10 
percent for eczema of the hands.  The RO has not issued the 
veteran a statement of the case that addresses this issue.  
The Board finds that a remand is necessary to correct this 
procedural deficiency.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 19.26, 19.29, 19.30, Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.   The veteran should be afforded a VA 
examination to determine the etiology of 
pes planus.  The examiner should review 
the claims folder.  All indicated tests 
and studies should be performed, and all 
pertinent findings should be reported in 
detail.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that pes planus 
was incurred or aggravated during active 
service.  The examiner should reconcile 
any findings with a December 1987 
enlistment examination report noting a 
diagnosis of first degree pes planus.

2.  The veteran should be afforded a VA 
examination to determine the etiology of 
any currently gastrointestinal 
disability.  The examiner should review 
the claims folder.  All indicated tests 
and studies should be performed, and all 
pertinent findings should be reported in 
detail.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any currently 
diagnosed gastrointestinal disability is 
related to active service.  The examiner 
should reconcile any findings with 
service medical records reflecting 
December 1991 treatment for 
gastroenteritis, and the March 2002 
private opinion.  

3.  The veteran should be afforded a VA 
examination to determine the etiology of 
sinusitis.  The examiner should review 
the claims folder.  All indicated tests 
and studies should be performed, and all 
pertinent findings should be reported in 
detail.

The examiner should comment on whether 
the veteran currently has chronic 
sinusitis.  If so, the examiner is 
requested to provide an opinion as to 
whether there is a 50 percent probability 
or greater that sinusitis is related to 
service.  The examiner should comment on 
service medical records reflecting 
treatment for a viral upper respiratory 
infection in January 1994, and for 
pharyngitis in November 1995, and 
reconcile any findings with the March 
2002 private opinion. 

4.  The veteran should be afforded a VA 
examination to determine the etiology of 
tinea pedis.  The examiner should review 
the claims folder.  All indicated tests 
and studies should be performed, and all 
pertinent findings should be reported in 
detail.

The examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or greater that tinea 
pedis is related to service.  The 
examiner should comment on service 
medical records reflecting treatment in 
July 1992 for a rash between toes, and 
March 1994 and April 1994 assessments of 
tinea pedis.  The examiner should also 
reconcile any findings with the March 
2002 private opinion.  

5.  The veteran and his representative 
should be furnished a statement of the 
case concerning the issue of entitlement 
to an increased evaluation for eczema of 
the hands.  If, and only if, a timely 
substantive appeal is filed, this issue 
should be certified to the Board for 
appellate consideration.

6.  Upon completion of the above- 
requested development, the RO should re-
adjudicate the veteran's service 
connection claims for pes planus, a 
gastrointestinal disability, sinusitis, 
and tinea pedis.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARK W. GREENSTREET
Chief Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


